 1 MCGREGOR W. SCOTT
   United States Attorney
 2 DAVID W. SPENCER
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:18-CR-0197-JAM
12                               Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                         v.                           FINDINGS AND ORDER
14   GILBERTO GARCIA-GARCIA,                            DATE: March 26, 2019
                                                        TIME: 9:15 a.m.
15                               Defendant.             COURT: Hon. John A. Mendez
16

17                                              STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.     By previous order, this matter was set for status on March 26, 2019.

21          2.     By this stipulation, defendant now moves to continue the status conference until April 23,

22 2019 at 9:15 a.m.and to exclude time between March 26, 2019, and April 23, 2019, under Local Code

23 T4.

24          3.     The parties agree and stipulate, and request that the Court find the following:

25                 a)      The government has represented that the discovery associated with this case

26          includes approximately 215 pages of discovery, consisting of investigative reports, photographs,

27          and other documents, as well as several videos. All of this discovery has been either produced

28          directly to counsel and/or made available for inspection and copying.


      STIPULATION REGARDING EXCLUDABLE TIME             1
      PERIODS UNDER SPEEDY TRIAL ACT
 1                b)      Counsel for defendant desires additional time to conduct review this discovery, to

 2         consult with her client, to conduct factual investigation, and to otherwise prepare for trial.

 3                c)      Counsel for defendant believes that failure to grant the above-requested

 4         continuance would deny her the reasonable time necessary for effective preparation, taking into

 5         account the exercise of due diligence.

 6                d)      The government does not object to the continuance.

 7                e)      Based on the above-stated findings, the ends of justice served by continuing the

 8         case as requested outweigh the interest of the public and the defendant in a trial within the

 9         original date prescribed by the Speedy Trial Act.

10                f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

11         et seq., within which trial must commence, the time period of March 26, 2019 to April 23, 2019,

12         inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

13         because it results from a continuance granted by the Court at defendant’s request on the basis of

14         the Court’s finding that the ends of justice served by taking such action outweigh the best interest

15         of the public and the defendant in a speedy trial.

16 / / /

17 / / /

18 / / /

19 / / /

20 / / /

21 / / /

22 / / /

23 / / /

24 / / /

25 / / /

26 / / /

27 / / /

28 / / /

      STIPULATION REGARDING EXCLUDABLE TIME              2
      PERIODS UNDER SPEEDY TRIAL ACT
 1 ///

 2          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 3 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 4 must commence.

 5          IT IS SO STIPULATED.

 6

 7
     Dated: March 22, 2019                                   MCGREGOR W. SCOTT
 8                                                           United States Attorney
 9
                                                             /s/ DAVID W. SPENCER
10                                                           DAVID W. SPENCER
                                                             Assistant United States Attorney
11

12
     Dated: March 22, 2019                                   /s/ MIA CRAGER
13                                                           MIA CRAGER
14                                                           Counsel for Defendant
                                                             GILBERTO GARCIA-GARCIA
15

16

17
                                           FINDINGS AND ORDER
18
            IT IS SO FOUND AND ORDERED this 22nd day of March, 2019.
19

20                                                       /s/ John A. Mendez
                                                      THE HONORABLE JOHN A. MENDEZ
21                                                    UNITED STATES DISTRICT COURT JUDGE

22

23

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME              3
      PERIODS UNDER SPEEDY TRIAL ACT
